                  Case 2:18-cv-01179-JCC Document 79 Filed 05/20/20 Page 1 of 2



                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    FREDERICK HEATHER, and DAWN                            CASE NO. C18-1179-JCC
      WASELL-HEATHER, a married couple,
10
                                                             MINUTE ORDER
11                            Plaintiffs,
                  v.
12
      ALLSTATE PROPERTY AND CASUALTY
13    INSURANCE COMPANY, a foreign insurance
      company,
14

15                            Defendant.

16

17           The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19           This matter comes before the Court on the Parties’ notice of settlement (Dkt. No. 78).

20   The Parties inform the Court that they have settled this action in its entirety. (Id. at 1.)

21   Accordingly, the Court hereby STRIKES the jury trial set for November 16, 2020, and all case

22   management deadlines. The Clerk is directed to TERMINATE all pending motions, and this case

23   shall be statistically CLOSED.

24           The parties are DIRECTED to file a stipulated order of dismissal or a joint status report

25   no later than 30 days from the date of this order.

26           //


     MINUTE ORDER
     C18-1179-JCC
     PAGE - 1
            Case 2:18-cv-01179-JCC Document 79 Filed 05/20/20 Page 2 of 2




 1        DATED this 20th day of May 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1179-JCC
     PAGE - 2
